DETAILED ACTION
This Office action is in response to Applicant’s election and reply, filed on 19 April 2022, in response to the requirement for election of species.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Election/Restrictions
Applicant's election with traverse of Species B, Figs. 20-21 in the reply filed on 19 April 2022 is acknowledged.  The traversal is on the grounds that Examiner failed to provide an appropriate explanation for the assertion of serious burden, as required by MPEP 808.02. See Remarks at pages 6-7. This is not found persuasive for the following reasons:
For one, the Requirement for Election of Species, mailed 08 March 2022 (“the Requirement”), made reference to both items (B) and (C) from MPEP 808.02 as the reasons for there being a serious search and/or examination burden if both species were examined, rather than only (B) as alleged by Applicant. Indeed, as they are set forth in the MPEP, reasons (B) and (C) are linked: “(B) […] Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search” (emphasis added).
That is, a separate status in the art would be expected to require a separate field of search, as is the case for the present application, as explained in the Requirement. Specifically, the Requirement noted that a search for the species, as claimed, would require different search queries such as different keywords.
This need for separate search strategies by way of different keywords is further evidenced by the cited species A and B themselves, in Applicant’s own description thereof in the specification, and in the claims as directed to the separate species. For instance, Species A, Figs. 18-19, is recited in claims 1-6 and 13-18, and requires (with specific keywords emphasized) generating delayed versions of a comparison signal by delaying the comparison signal by a plurality of delay amounts, and then randomly selecting one of the delayed versions. As the specification describes, this is a “time-domain” phase randomization scheme.
On the other hand, species B, Figs. 20-21, recited in claims 7-12 and 18-24, is described in the specification as a “level-domain” scheme, and as claimed it requires randomly selecting an offset current parameter, adding the offset current parameter to a reference current parameter to generate a modified reference current parameter.
 Thus it can be seen, based on the description of the two cited species in the original disclosure, that they each include separate and distinct features, and the keywords used to search for one species would not be expected to expose the relevant prior art teaching the other species, and vice versa. This is further shown by the Examiner’s text search queries, as can be found in the text search history attached to the present Office action, and which cover only the elected species B under examination.
Finally, regarding reason (B) from the MPEP as a reason for serious burden existing, Examiner respectfully points out that the MPEP states that, “[s]eparate status in the art may be shown by citing patents […]” (emphasis added) and therefore does not require it as an appropriate explanation. 
Nevertheless, it is submitted that such evidence was already of record in the application file, at least in the patent documents as cited by Applicant in the IDS filed 26 August 2021. For example,  Pan et al. (US 2017/0005647) shows a converter scheme which uses delay circuitry (e.g., 46/48 in Fig. 5) to delay a comparison signal by random delay amounts ([0025]), but does not appear to contemplate randomly selecting an offset current and adding it to a reference current which is then compared to the inductor current.
On the other hand, Matthew et al. (WO 2019/0135820; a US version of which is cited with this Office action and serves as a basis for the below rejections) teaches the above-described features of species B, but does not appear to contemplate those of species A. Moreover, none of the prior art on record appears to suggest that a time-domain current randomization scheme including randomly selecting a delayed version of a signal after comparison, from a plurality of delayed versions using a plurality of delay amounts is an obvious variant of a level-domain scheme including randomly selecting a current offset and adding it to a current reference before comparison. 
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-6 and 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to the non-elected species A, there being no allowable generic or linking claim. As noted and addressed above, Applicant timely traversed the restriction (election) requirement in the reply filed on 19 April 2021.

Claim Objections
Claims 8 and 20 are objected to because of the following informalities: in line 1 of each claim, “each plurality” should be changed to, “each of the plurality”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9, 12, 19-21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Matthew et al. (U.S. Patent 10,122,265; hereinafter “Matthew”) in view of Mellteg et al. (US 2017/0005567; hereinafter “Mellteg”).
In re claims 7 and 19, Matthew discloses a system and the corresponding method of randomizing inductor current in at least one peak/valley current-controlled power converter (Figs. 1-3; Col. 5, lines 49-67; Examiner notes that “peak/valley” is interpreted as “peak and/or valley”) , the system comprising: selection logic (Fig. 3: 124, 306, 312) configured to randomly select an offset current parameter (Col. 6, lines 23-44 and Col. 7, lines 13-28); a combiner (310) configured to add the offset current parameter to a reference current parameter to generate a modified reference current parameter (Col. 6, lines 45-65); and a comparator (322) configured to compare the inductor current (114) to the modified reference current parameter (316 from 311 as cited above) to control the inductor current during one or both of a charging state and a transfer state of the at least one peak/valley current-controlled power converter (Col. 5, lines 49-67; Fig. 4).
Matthew fails to disclose that the peak/valley current-controlled power converter is one of a plurality of parallel coupled converters. Whereas Mellteg discloses the well-known structure of parallel-coupled multiphase DC-DC power converters (Fig. 2: e.g. 200-1 and 200-2) and teaches that such architecture is employed to improve performance and efficiency of the power equipment by providing higher load demand and tighter voltage regulation ([0002]-[0003]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the current randomization scheme of the peak/valley current-controlled converter of Matthew and applied it to at least one of a plurality of such converters, coupled in parallel on a common load, in order to achieve the expected, combined result of enabling higher current demand and tighter voltage regulation for the load as taught by Mellteg, together with the current randomization and associated EMI reduction as taught by Matthew. 
In re claims 8 and 20, the above combination of Matthew and Mellteg would necessarily further disclose wherein each plurality of parallel coupled peak/valley current-controlled power converters comprises a respective phase of a multi-phase power converter (as explained above, Mellteg teaches the use of multi-phase converters coupled in parallel on a common load – see [0002]-[0003] and [0007]).
In re claims 9 and 21, Matthew and Mellteg as combined above do not explicitly teach wherein the randomly selecting, adding, and comparing steps are applied to all of the respective phases of the multi-phase power converter. Mellteg does, however, teach of the benefit of applying phase-spreading, whether randomized or otherwise) of the switching of all of the converters in the multi-phase converter ([0009]-[0010]) to keep ripple current low and to reduce radiated EMI (id.). And notably, reducing radiated EMI by spreading frequency of switching is the goal in Matthew’s current randomization scheme (Col. 1, first paragraph).
Therefore it would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the current randomization control scheme taught by Matthew to all of the respective phases of the multi-phase power converter of the combination of Matthew and Mellteg, in order effectively minimize current ripple and reduce radiated EMI emissions across the system as a whole through the control of all of the phases in this way.
In re claims 12 and 24, the above combination of Matthew and Mellteg would necessarily further disclose wherein the reference current parameter is a target peak current for the inductor current (see Matthew, Fig. 3: IPEAK; and Col. 5, lines 49-67).

Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Matthew et al. (U.S. Patent 10,122,265) and Mellteg et al. (US 2017/0005567) as applied to claims 7 and 19 above, and further in view of Teh et al. (US 2016/0065062).
In re claims 11 and 23, Matthew and Mellteg disclose the claimed invention as explained above, except for wherein the reference current parameter is a target valley current for the inductor current. Whereas Teh discloses a peak/valley control scheme for a power converter (Fig. 5) which is capable of switching between peak-control and valley-control modes (Abstract) such that the current reference level (IctrlN; Fig. 6) is either a target peak or a target valley current (IctrlNA/IctrlNB; [0037] and [0039]) in order to reduce power consumption and improve efficiency of the controller and the converter ([0030]).
Therefore it would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control scheme from Matthew as combined with Mellteg, by allowing for both peak and valley modes of operation, such that the reference current parameter would be a target valley current for the inductor current, as taught by Teh, in order to reduce power consumption and improve efficiency of the controller and the converter.

Allowable Subject Matter
Claims 10 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 10 and 22 each recite, “wherein the randomly selecting, adding, and comparing steps are applied to one or more but less than all of the respectve phases of the multi- phase power converter.” While the prior art as a whole suggests applying a current randomization control scheme to all of the respective phases of a multiphase power converter as explained above with regard to claims 9 and 21, no suggestion by the prior art was found for applying it to one or more, but less than all of said phases.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as showing further examples of power converters with peak/valley control and/or with a control scheme for randomizing one or more aspects of the inductor current.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED E FINCH III/Primary Examiner, Art Unit 2838